DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1§.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR §1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR §1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR §1.475 (c).
Restriction is required under 35 U.S.C. §121 and §372.
Inventions
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR §1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 13, is drawn to an apparatus.
Group II, claim 14, is drawn to an apparatus.
Group III, claim(s) 15 – 20, is drawn to a method.
The groups of inventions listed above lack unity of invention because even though the inventions of these groups require the technical feature of a refrigerant detector (detection sensor) configured to generate a binary output, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Polk (GB 2,314,153).
The instant application discloses:
Group I discloses an air conditioning system comprising a refrigerant detection sensor being further configured to generate a binary output
Group II discloses a refrigerant leak detector configured for generation of a binary output.
Group III discloses a method of operating an air conditioning system comprising a refrigerant detection sensor comprising the step of setting a binary output of the refrigerant detection sensor.
Polk (GB 2,314,153) discloses a leak detection control system for heating/air conditioning system (fig 2: (20)) wherein: 
Turning now to Figure 2, a block diagram representation of one embodiment of the system of the present invention is shown.  The air 22 in proximity to heating/air conditioning unit 20 is sensed via gas sensor 24.  Gas sensor 24 determines the concentration of a selected gas and compares that concentration to a selected threshold.  An electrical signal is coupled via line 28 to thermostat/controller 26.  This unit 26 contains the elements of a standard thermostat for a heating/air conditioning unit.  Additionally, unit 26 contains controller circuitry which is responsive to the electrical signal generated by gas sensor 24 which disables the operation of the heating/air 
“Further, the selected gas to be sensed could be the refrigerant used for air conditioning in a heating/air conditioning unit.” (page 4, lns 28 – 30) (fig 1).
“The selected threshold could correspond to a selected gas concentration which would be harmful to persons serviced by the heating or heating/air conditioning unit.  Moreover, the selected threshold could correspond to a selected gas concentration representative of inefficiency or improper combustion present in the heating or heating/air conditioning unit.  Particularly, the presence of refrigerant could indicate the presence of a leak in an air conditioning unit.” (page 5, lns 9 – 21).
 “One with ordinary skill in the art will also recognize that. sensors of this type can be used to generate a logic signal which is indicative of a spectrum of different gas thresholds based upon a corresponding measurement time interval.  For instance, a gas sensor can easily be sent to trigger a binary signal if a concentration of gas is a first selected level for a first selected time period.  A second concentration level for a second selected time interval, and a third concentration level at a third selected time interval.”  (page 10, ln 12 – 24).
“One such dosed type sensor is produced by Asahi Electronics, Inc. of Markham, Ontario.  The Asahi COS-200B sensing unit operates with a 9-volt DC alkaline battery.  The sensor measures gas conditions at six-minute intervals and generates a latch on alarm condition which could easily be adapted to generate a binary logic signal …  One of ordinary skill in the art will recognize that the signal from the sensor which illuminates its LED output could easily be adapted for the generation of a binary logic signal necessary for performing the functions of the sensor in the present invention.” (page 10, ln 25 – page 12, ln 12).
Accordingly, the technical feature of a refrigerant detector (detection sensor) configured to generate a binary output is not a special technical feature as it does not make a contribution over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F Hamilton whose telephone number is 571.270.5726. The examiner can normally be reached M - F: 900 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  Please visit https://patentcenter.uspto.gov. to file and manage patent submissions in Patent Center.  Similarly, please visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  Please call 800.786.9199 (in USA or Canada) or 571.272.1000 if you would like assistance from a USPTO Customer Service Representative.

/Frances F. Hamilton/Examiner, Art Unit 3762                                                                                                                                                                                                        






/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762